[Cite as Talafhah v. Bonetti, 2012-Ohio-2747.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

BASSAM H. TALAFHAH                                     C.A. No.    26093

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ALBERT E. BONETTI                                      COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellee                                       CASE No.   2009-09-6680

                                 DECISION AND JOURNAL ENTRY

Dated: June 20, 2012



        BELFANCE, Judge.

        {¶1}     Bassam Talafhah appeals the trial court’s dismissal of his complaint against

Albert Bonetti. For the reasons set forth below, we affirm.

                                                  I.

        {¶2}     On September 9, 2009, Mr. Talafhah filed a complaint against Mr. Bonetti,

alleging that he had retained Mr. Bonetti to represent him in a divorce but that, “[o]n or about

August 1, 2008, [Mr.] Talafhah terminated the attorney-client relationship with [Mr.] Bonetti due

to [Mr.] Bonetti’s ineffective representation.” Mr. Talafhah sought the return of $5,000 of his

retainer, with interest, as well as $125,000 in punitive damages. Mr. Bonetti filed an answer

denying Mr. Talafhah’s allegations and asserting, amongst other defenses, that Mr. Talafhah’s

claim was barred by the statute of limitations.

        {¶3}     Mr. Bonetti subsequently moved to dismiss Mr. Talafhah’s claims due to the

statute of limitations. In Mr. Talafhah’s response, he stated, “In his motion to dismiss[,] [Mr.
                                                   2


Bonetti] states that * * * [my] Complaint should have been filed by August 1, 2009, and [I]

agree[]. [I] filed the complaint on Sept[ember] 9, 2009 * * *.” The trial court subsequently

dismissed the complaint with prejudice.

       {¶4}    Mr. Talafhah has appealed, raising a single assignment of error for review.

                                               II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN GRANTING THE DEFENDANT’S MOTION
       FOR SUMMARY JUDGMENT BECAUSE THE DEFENDANT DID NOT
       CLAIM IN THEIR (sic) ORIGINAL ANSWER A DEFENSE OF THE
       STATUTE OF LIMITATIONS. IT WAS ONLY AFTER A CLERICAL ERROR
       ON THE PART OF THE PLAINTIFF THAT DEFENDANT SUDDENLY
       MADE THE STATU[T]E OF LIMITATION[S] DEFENSE.

       {¶5}    Mr. Talafhah argues that Mr. Bonetti waived the affirmative defense of the statute

of limitations because he did not raise it in his answer. Because Mr. Talafhah is pro se, we must

grant him “reasonable leeway” in his arguments. (Internal quotations and citations omitted.)

Akron v. Harris, 9th Dist. No. 25993, 2012-Ohio-1713, ¶ 8. However, “[a] pro se litigant is not

given greater rights than represented parties, and must bear the consequences of his mistakes.”

(Internal quotations and citations omitted.) Id.

       {¶6}    Mr. Talafhah does not argue that the trial court incorrectly determined that his

claim was barred by the statute of limitations. In fact, he conceded that his complaint was filed

more than a month outside the statute of limitations. Instead, Mr. Talafhah’s argument on appeal

is simply that Mr. Bonetti waived the statute of limitations defense by failing to raise it in his

answer.   However, Mr. Talafhah is incorrect because Mr. Bonetti did list the statute of

limitations as an affirmative defense in his answer.

       {¶7}    Based on Mr. Talafhah’s limited argument, his assignment of error is overruled.
                                                   3


                                                III.

       {¶8}    The judgment of the Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       EVE V. BELFANCE
                                                       FOR THE COURT



WHITMORE, P. J.
DICKINSON, J.
CONCUR.

APPEARANCES:

BASSAM H. TALAFHAH, pro se, Appellant.

SCOTT A. RILLEY, Attorney at Law, for Appellee.